   Case 5:19-cv-00186-TBR Document 1 Filed 11/27/19 Page 1 of 6 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION


     TABITHA EUBANKS,

             Plaintiff,
                                                      CIVIL ACTION NO. _______________
                                                                        5:19-cv-186-TBR
     v.
                                                      JURY TRIAL DEMANDED
     MORTGAGE MANAGEMENT, INC. a
     foreign corporation, and YASHU ANAND,
     individually,

             Defendants.



                                         COMPLAINT

       Plaintiff Tabitha Eubanks (“Plaintiff”) brings this action for unpaid compensation, unpaid

overtime, “on call” compensation, liquidated damages, declaratory relief and other relief under the

Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (the “FLSA”).

                                       INTRODUCTION

       1.      Plaintiff brings this action pursuant to 29 U.S.C. § 216(b), 29 U.S.C. § 206.

       2.      The Fair Labor Standards Act was passed in 1938. Its principle purpose was to

protect all covered workers from substandard wages and oppressive working hours, labor

conditions that are detrimental to the maintenance of minimum standards of living necessary for

health, efficient, and the general well-being of workers. Barrentine v. Arkansas-Best Freight

System, Inc., 450 U.S. 728, 739, 101 S.Ct. 1437, 1444 (1981).

       3.      Section 6 of the FLSA requires payment of at least the minimum wage to

employees.




                                                 1
   Case 5:19-cv-00186-TBR Document 1 Filed 11/27/19 Page 2 of 6 PageID #: 2




       4.      The liquidated damages provision of the FLSA constitutes a congressional

recognition that failure to pay the statutory minimum on time may be so detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency, and the general

well-being of workers and to the free flow of commerce, that double payment must be made in the

event of a delay in order to insure restoration of the worker to that minimum standard. Brooklyn

Sav. Bank v. O’Neil, 324 U.S. 697, 707-08, 65 S.Ct. 895, 902 (1945).

       5.      To the extent any partial payments have been made by Defendants to Plaintiff of the

disputed amounts at the time of the filing of this complaint, this action seeks to recover judgment in

favor of Plaintiff and against Defendants as well as all remaining damages, including but not

limited to liquidated damages and reasonable attorneys’ fees and costs. See id.

       6.      The Defendants in this case, Mortgage Management, Inc., and Yashu Anand

violated the FLSA by failing to pay Plaintiff at least the minimum wage in one or more workweeks

during her employment.

                                             PARTIES

       7.      Country Hearth Inn & Suites owned and operated by Mortgage Management, Inc.,

is a motel with multiple locations.

       8.      Defendant Yashu Anand is a Manager of the entity. At all times material hereto,

Defendant Yashu Anand regularly exercised the authority to: (a) hire and fire employees of Mortgage

Management, Inc; (b) determine the work schedules for the employees of Mortgage Management,

Inc; and (c) control the finances and operations of Mortgage Management, Inc.

       9.      Defendants employed Plaintiff from May 12, 2018 until May 6, 2019.

                                 JURISDICTION AND VENUE

       10.     This Court has jurisdiction over the subject matter of this action under 29 U.S.C.

§ 216(b) and 28 U.S.C. § 1331.

                                                  2
   Case 5:19-cv-00186-TBR Document 1 Filed 11/27/19 Page 3 of 6 PageID #: 3




        11.    Venue is proper in the Western District of Kentucky because a substantial portion of

the events forming the basis of this suit occurred in this District, and Defendants conduct business

in this District. In particular, Defendants’ own and operate the business known as Country Hearth

Inn & Suites, located at 727 Joe Clifton Dr., Paducah, KY 42001, where Defendants employed

Plaintiff.

                                             COVERAGE

        12.    At all material times during the last year, Defendants were an enterprise covered by

the FLSA, and as defined by 29 U.S.C. § 203(r) and 203 (s).

        13.    At all material times during the last year, Defendants were an employer as defined

by 29 U.S.C. § 203(d).

        14.    At all material times during the last year, Defendants have had an annual gross

volume of sales made or business done of not less than $500,000 (exclusive of excise taxes at the

retail level which are separately stated).

        15.    At all material times during the last year, Defendants have been an enterprise

engaged in commerce or in the production of goods for commerce within the meaning of Section

203(s)(1) of the FLSA, in that the company had two or more employees:

               a.      Engaged in commerce; or

               b.      Engaged in the production of goods for commerce; or

               c.      Handling, selling or working on goods or materials that have been moved in

               or produced for commerce. (i.e. computers, telephones, equipment and/or office

               supplies).




                                   FACTUAL ALLEGATIONS

                                                 3
   Case 5:19-cv-00186-TBR Document 1 Filed 11/27/19 Page 4 of 6 PageID #: 4




       16.     Defendants have a common pay policy and/or pay practice which fails to pay certain

non-exempt employees at a rate of at least minimum wage for all hours worked in a workweek.

       17.     Plaintiff was hired as a Housekeeper in May 2018 at an hourly rate of $8.40. In her

position as Housekeeper, Plaintiff reported directly to the hotel Manager.

       18.      Plaintiff originally began working at or around 9:00 a.m. and ending at

approximately 5:00 p.m. Monday through Friday. Eventually, Plaintiff changed shifts and began

working Monday, Wednesday and Friday from 10:30 a.m. until 5:00 p.m.

       19.     Plaintiff was routinely “on call” from the end of her shift to the beginning of her shift

the following morning. During time “on call,” Plaintiff routinely works an average of six hours.

       20.     In her position as Housekeeper, Plaintiff’s job duties include cleaning the rooms of

the motel.

       21.     While on-call, Plaintiff would assist motel guests by checking them into their rooms,

letting guests into their rooms when they forgot or misplaced their keys, and retrieving towels and

linens for guests.

       22.     Plaintiff was not exempt from minimum wage.

       23.     Defendants failed to record all of the hours worked by Plaintiff.

       24.     Upon information and belief, Defendants had/have a company-wide policy of

failing to pay certain employees for all of the hours worked in a workweek.

       25.     Defendants knowingly, willfully, or with reckless disregard carried out its illegal

pattern or practice of failing to pay proper overtime and “on call” compensation with respect to

Plaintiff and those similarly situated to her.

       26.     Defendants did not act in good faith or reliance upon any of the following in

formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. § 201, et seq., (c) Department

of Labor Wage & Hour Opinion Letters, or (d) the Code of Federal Regulations.

                                                  4
   Case 5:19-cv-00186-TBR Document 1 Filed 11/27/19 Page 5 of 6 PageID #: 5




       27.      Defendants have acted willfully in failing to pay Plaintiff, and those similarly

situated to her, in accordance with the law.

                         COUNT I – PAYMENT OF MINIMUM WAGE

       28.      Plaintiff reincorporates and readopts all allegations contained within the foregoing

Paragraphs.

       29.      Defendants failed to pay Plaintiff for all hours actually worked during each

workweek she was employed by Defendants.

       30.      Defendants’ failure to pay Plaintiff for all hours actually worked and Defendants’

unlawful deductions resulted in Defendants failing to pay Plaintiff at the required minimum wage

rate each workweek, in violation of the FLSA.

       31.      As a result of Defendants’ intentional, willful, and unlawful acts in refusing to pay

Plaintiff the required minimum wage, Plaintiff has suffered damages, plus incurring reasonable

attorneys’ fees and costs.

       32.      As a result of Defendants’ willful violation of the FLSA, Plaintiff is entitled to

liquidated damages.

       33.      Plaintiff is entitled to recover attorneys’ fees and costs pursuant to 29 U.S.C.

§ 216(b).

WHEREFORE, Plaintiff demands judgment against Defendants for:

            a) The payment for all hours worked at Plaintiff’s regular rate of pay for the
               hours worked by her for which Defendants did not properly compensate her;

            b) Liquidated damages;

            c) Reasonable attorneys’ fees and costs incurred in this action;

            d) Pre- and post-judgment interest as provided by law;

            e) Trial by jury on all issues so triable;


                                                    5
   Case 5:19-cv-00186-TBR Document 1 Filed 11/27/19 Page 6 of 6 PageID #: 6




         f) Any and all further relief that this Court determines to be appropriate.




Dated: November 27, 2019                    Respectfully submitted,

                                            s/Adrian Mendiondo
                                            Adrian Mendiondo
                                            Morgan & Morgan, P.A.
                                            333 W. Vine St., Suite 1200
                                            Lexington, KY 40507
                                            Tel: (859) 469-7954
                                            Fax: (859) 899-9765
                                            Email: AMendiondo@forthepeople.com
                                            Counsel for Plaintiff




                                                6
